Citation Nr: 1758848	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  13-22 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to October 24, 2016, and in excess of 30 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to June 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

A videoconference hearing was held before the Board in December 2015.  A transcript is of record.

This matter was remanded in September 2016 for further development.  While pending return to the Board, the RO increased the Veteran's rating from noncompensable to 30 percent; effective October 24, 2016.  See December 2016 Rating Decision.  The Veteran continued his appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  The aforementioned is reflected on the title page of this decision.

The Board acknowledges that, after this case was remanded in September 2016, the Veteran submitted a new VA Form 9 which indicated a desire for a Board videoconference hearing.  See December 2016 VA Form 9.  As an initial matter, under the provisions of 38 C.F.R. § 20.700, "a hearing on appeal will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person."  The regulation plainly implements the provisions of 38 U.S.C. § 7107 (b), which provides that the Board "shall decide any appeal only after affording the appellant an opportunity for a hearing.  38 U.S.C. § 7107 (b)(2002).  The cited statute also refers in other contexts as ensuring that the Board affords the Veteran a single hearing 38 U.S.C. §7107 (d)(1)(3).  In the instant case, the Veteran did not provide any information as to why an additional hearing would elicit additional argument and testimony material to his claim that was not already discussed at his December 2015 personal hearing.  As result, he is not entitled to a second hearing with the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As discussed in the Board's September 2016 Remand, the Veteran has asserted that his February 2013 VA examination did not accurately reflect the severity of his condition.  VA treatment records close to the period in question are suggestive that his hearing loss had indeed increased above a noncompensable level.  Specifically, an August 2013 hearing evaluation indicated that the Veteran's word recognition scores were substantially different from those obtained on February 2013 VA examination -- right ear word recognition score was 92 percent on VA examination and 76 percent on VA consult.  His hearing loss was considered "profound" by the time of VA consult.  

Unfortunately, the claims file does not contain a complete version of the Veteran's August 2013 audiometric testing results.  The individual decibel levels present at each frequency are not in evidence, only the overall findings.  That said, the Veteran's current 30 percent rating was predicated on, and made effective from, the date of his 2016 VA examination.  Any evidence prior to 2016 of decreased hearing is potentially relevant.  In light of the aforementioned, the complete audiometric testing results associated with his August 2013 audiological consult must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding VA treatment medical records from the Tulsa VA Medical Center dated from August 2013 to present should be obtained and added to the claims folder.  A specific request should be made to obtain a copy of the August 2013 audiometric findings/report.  All attempts to obtain these records must be documented in the claims file. 

2.  After the AOJ completes the development requested above, it should again readjudicate the claim on the basis of all additional evidence associated with the claims file.  If the benefits sought on appeal is not granted, then furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

